DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200043122 to Xiao (“Xiao”) in view of US 20140086333 Wang (“Wang”).
Also note that features of video coding standards, such as “High Efficiency Video Coding (HEVC), Versatile Video Coding (VVC),” are admitted as prior art in Specification, Paragraph 34. 
Of general note, "According to an aspect of the disclosure, the main philosophy behind V-PCC is to leverage existing video codecs to compress the geometry, occupancy, and texture of a dynamic point cloud as three separate video sequences."  Specification, Paragraph 6.  However, the claims seem to be generic to using the point cloud information in a processing environment.  Examiner suggests identifying and claiming particular modifications to the point cloud or to the existing video codecs that are required in order to advantageously combine the two technologies as supported by the Specification.
Regarding Claim 1:  “A method for point cloud decompression, comprising:
decoding, by a processor, prediction information of a point cloud from a coded bitstream,  (“In the test model decoder, the texture images and depth images are decoded using an HEVC video decoder. A point cloud is reconstructed, using the decoded texture and depth images, along with the occupancy map and auxiliary patch info meta data” all together exemplifying embodiments of prediction information.  Xiao, Paragraph 162.)
the prediction information indicating that selective smoothing inside patches of a geometry reconstructed cloud is applied and indicating an algorithm for selecting points for the selective smoothing;  (“Reconstructed geometry data can be smoothed by a smoothing unit 1937” corresponding to a filter.  Xiao, Paragraph 165.  Note that Xiao talks about flagging image content for smoothing if “errant visual content is likely to be a result of an image distortion due to fold in fabric” and in other cases “errant visual content is not likely to be a result of an image distortion due to fold in fabric or light conditions and may not be flagged for further evaluation”  See Xiao, Paragraph 173.  How this is done in HEVC, is more particularly explained in Wang: “A bitstream comprises (and may consist of) … (3) flags (or other syntax elements) for enabling particular coding tools that are available within a profile, and coding tool parameters associated with particular coding tools;”   Wang, Paragraphs 89, 92, 96. See statement of motivation below.)
reconstructing, by the processor, a geometry reconstructed cloud according to a two-dimensional geometry image of the point cloud, the geometry image being decoded from the coded bitstream;  (“the texture images and depth images are decoded using an HEVC video decoder. A point cloud is reconstructed, using the decoded texture and depth [two-dimensional] images, along with the occupancy map and auxiliary patch info meta data.”  Xiao, Paragraphs 162-164.)
in response to a determination that the prediction information indicates that selective smoothing inside the patches of the geometry reconstructed cloud is applied, … selecting, by the processor, at least one geometry sample inside a patch of the geometry reconstructed cloud based on the algorithm indicated in the prediction information; (“At operation 2115 image data of the respective regions may be analyzed to detect possible errant visual content in the respective regions. For example, depth variations arising from folds in fabric [at patch boundaries] … if errant visual content is located in a region that should be flat [patches requiring selective smoothing], it can be addressed by reprojection or even a Gaussian filter [selective smoothing algorithm] with two patches to smoothly blend where a luminance difference appears.”  Xiao, Paragraph 173.  See indication of decompression algorithms to be applied in the coded flags of Wang, Paragraphs 89, 92, 96. See statement of motivation below.)
applying, by the processor, a filter to the selected at least one geometry sample inside the patch of the geometry reconstructed cloud to generate a smoothed geometry reconstructed cloud; and  (“Reconstructed geometry data can be smoothed by a smoothing unit 1937” corresponding to a filter.  Xiao, Paragraph 165.  “For example, depth variations arising from folds in fabric [at patch boundaries] … if errant visual content is located in a region that should be flat [selected region based on presence of errant depth content], it can be addressed by reprojection or even a Gaussian filter with two patches to smoothly blend where a luminance difference appears.”  Xiao, Paragraphs 173 and 178.)
reconstructing, by the processor, points of the point cloud based on the smoothed geometry reconstructed cloud such that the reconstructed points of the point cloud represent a three-dimensional space based on the coded bitstream.”  (“In the test model decoder, the texture images and depth images are decoded using an HEVC video decoder. … Geometry reconstruction, smoothing, and texture reconstruction can then be performed to reconstruct the point cloud data …” Xiao, Paragraph 162 and 165.)
Cumulatively note that Xiao does not explain the manner in which prediction information is typically indicated for decoding in a video coding standard, which seems to be emphasized in further claims.
Wang provides a good description of these features in the context of “H.264/ AVC and HEVC” video coding standards which are used by Xiao and the Specification, in particular:  “A bitstream comprises (and may consist of) … (3) flags (or other syntax elements) for enabling particular coding tools that are available within a profile, and coding tool parameters associated with particular coding tools;”   Wang, Paragraphs 89, 92, 96.   Also note that H.264/AVC and HEVC are admitted as prior art in the Specification.
Where necessary, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of using the video coding standards in Xiao to encode/decode prediction information using flags, parameters, and coding tools as taught in Wang to be typical features of these standards, in order to encode information using these video coding standards.  See Wang, Paragraph 88.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The method of claim 1, wherein 
the selecting further comprises selecting an area of geometry samples inside the patch, the geometry samples of the area having a level of frequency components higher than a threshold, and”  (“image data of the respective regions may be analyzed to detect possible errant visual content in the respective regions. For example, depth variations arising from folds in fabric or variations in lighting conditions on an object … Regions with high spatial complexity such as region 2310 in FIG. 23A may be assigned a high detail frequency rating … If, at operation 2415 the detail frequency rating for the region is a high detail frequency rating then control passes to operation 2420 and the content identified as errant visual content is left in the region.” Thus if the detail frequency satisfies a high detail threshold, the region is selected for filtering as a region having errant depth variation.  Xiao, Paragraphs 173 - 177.)
“the applying includes applying the filter to the selected area.”  (“examples if errant visual content is located in a region that should be flat, it can be addressed by reprojection or even a Gaussian filter with two patches to smoothly blend where a luminance difference appears.”  Xiao, Paragraph 173.)
Regarding Claim 3:  “The method of claim 1, wherein 
based on motion vectors corresponding to geometry samples inside the patch, an area inside the patch with a level of motion content higher than a threshold level among depth values of geometry samples in the area, the motion vectors being provided as part of the video coding algorithm, and”  (“At operation 2520 motion vectors for the pixels 2216 in the projection plane are generated. In some examples, motion vectors may be generated on a per-pixel basis based on inputs from the rendering engine” thus the level of motion content can be selected to be generated per pixel as opposed to blocks of multiple pixels particular to the video standards, thus made to have a level of motion content higher than a threshold level.  Xiao, Paragraph 182.  Temporal filtering is applied where the encoded motion is determined to cause holes in the projection.  Xiao, Paragraphs 180-181.)
“the applying includes applying the filter to the selected area.”  (“the techniques may be implemented by temporal filtering unit  2022 depicted in FIG. 20.”  Xiao, Paragraph 180.)
Regarding Claim 4:  “The method of claim 2, wherein 
the algorithm indicated in the prediction information is edge, detection, the selecting includes detecting, by the processor, edges inside the patch based on depth values of the geometry reconstructed cloud, and”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, edges in an image are characterized by pixel variations with a high detail frequency.  Xiao teaches this embodiment:  “Regions with high spatial complexity such as region 2310 in FIG. 23A may be assigned a high detail frequency rating, while regions with low spatial complexity such as region 2320 in FIG. 23B may be assigned a low detail frequency rating.”  Xiao, Paragraph 174 and edges detected in Fig. 23A.)
“the applying includes applying the filter to the detected edges.”  (“examples if errant visual content is located in a region that should be flat, it can be addressed by reprojection or even a Gaussian filter with two patches to smoothly blend where a luminance difference appears.”  Xiao, Paragraph 173.)
Regarding Claim 5:  “The method of claim 4, wherein the prediction information further indicates a kernel size of a kernel to be used by the processor in detecting the edges inside the patch.”  (“Each region R(m,n) may comprise an array of point cloud data. In some examples the number of points in each region may be adjusted as a function of the degree of uniformity of the image in the projection.”  Xiao, Paragraph 171.)
Regarding Claim 6:  “The method of claim 1, wherein the prediction information includes a flag indicating whether selective smoothing is applied inside patches of the geometry reconstructed cloud.”  (“Reconstructed geometry data can be smoothed by a smoothing unit 1937” corresponding to a filter.  Xiao, Paragraph 165.  Note that Xiao talks about flagging image content for smoothing if “errant visual content is likely to be a result of an image distortion due to fold in fabric” and in other cases “errant visual content is not likely to be a result of an image distortion due to fold in fabric or light conditions and may not be flagged for further evaluation”  See Xiao, Paragraph 173.  How this is done in HEVC, is more particularly explained in Wang: “A bitstream comprises (and may consist of) … (3) flags (or other syntax elements) for enabling particular coding tools that are available within a profile, and coding tool parameters associated with particular coding tools;”   Wang, Paragraphs 89, 92, 96. See statement of motivation in Claim 1.)
Regarding Claim 7:  “The method of claim 5, wherein the prediction information further includes values in the kernel with respect to a raster scan order of the patch.”  (“The tiles of a picture are coded according to a raster scan order and CTBs within each tile are also coded according to the raster scan order.”   Wang, Paragraphs 252 and 290. See statement of motivation in Claim 1.)
Regarding Claim 8:  “The method of claim 5, wherein the prediction information includes parameters for the algorithm.”  (Note an example:  “In some examples if errant visual content is located in a region that should be flat [a parameter], it can be addressed by reprojection or even a Gaussian filter [specific algorithms] with two patches to smoothly blend where a luminance difference appears.”  See Xiao, Paragraph 173. How this is done in HEVC, is more particularly explained in Wang: “A bitstream comprises (and may consist of) … (3) flags (or other syntax elements) for enabling particular coding tools that are available within a profile, and coding tool parameters associated with particular coding tools;”   Wang, Paragraphs 89, 92, 96. See statement of motivation in Claim 1.)
Regarding Claim 9:  “A method for point cloud compression,” is rejected for reasons stated for the Claim 1, because the Claim 9 compression steps exactly reverse the Claim 1 decompression steps, and because prior art teaches:
compressing, by a processor, a geometry image associated with a point cloud;  (“A video compressor 1914 can encode and/or compress geometry image,”  Ziao, Paragraph 164.)
Claims 10-16 are rejected for reasons stated for Claims 2-8 respectively in view of the Claim 9 rejection.
Claim 17:  “An apparatus for point cloud decompression, comprising: processing circuitry configured to: …” is rejected for reasons stated for Claim 1, and because prior art teaches “machine-readable medium including instructions that, when performed by a machine cause the machine to perform acts of the method, or of an apparatus or system according to embodiments and examples described herein.”  Xiao, Paragraphs 194, 222.
Claims 18-20 are rejected for reasons stated for Claims 2-4 respectively in view of the Claim 17 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483